Judge Lewis
dissenting.
I respectfully dissent. The majority’s reliance on language in Turnpike is misplaced. Turnpike dealt with construction of a statute, not an insurance policy. See Turnpike, 265 N.C. at 120, 143 S.E.2d at 327. It has no application in this context.
The majority also cites Wachovia Bank, a case dealing with the construction of terms in an insurance policy. However, the majority fails to follow language in Wachovia Bank in which our Supreme Court set forth the proper method of construing a definition in an insurance policy. The Court stated:
When the policy contains a definition of a term used in it, this is the meaning which must be given to that term wherever it *438appears in the policy, unless the context clearly requires otherwise.
Wachovia Bank, 276 N.C. at 354, 172 S.E.2d at 522.
Plaintiffs policy unambiguously defines “children” to include natural children, stepchildren and legally adopted children. Thus, we must uphold this definition as that intended by the parties. Since the definition of “children” is unambiguous, it is not our role to “remake the contract and impose liability upon the company which it did not assume and for which the policyholder did not pay.” See Id.
The majority’s construction elevates the policy language on dependency over the actual definition of “children.” Yet, this dependency language, requiring that the children “be primarily dependent” on the policyholder “for support and maintenance” and that the child and policyholder “live in a parent-child relationship” operates as a limitation on which children are covered. As such, it should not be used to expand coverage to include any dependent minor.
The majority’s approach would remake the contract and bestow coverage on any dependent minor including foster children, grandchildren, great-grandchildren, and minors who are no kin at all, so long as they are the children of someone. This result goes far beyond the contract made between the parties.
The order granting judgment on the pleadings to defendant should be affirmed.